PER CURIAM.
Lloyd George Maxwell, Sr., appeals the district court’s order denying his motion for modification and reduction of his sentence. We have reviewed the record and *469find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Maxwell v. United States, No. CR-93-262-A (E.D.Va. Jan. 13, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.